Citation Nr: 1516334	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-09 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for liver damage, to include consideration under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for kidney damage, to include consideration under 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for rhabdomyolysis, to include consideration under 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for the cause of the Veteran's death, to include consideration under 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1971.  The Veteran died in February 2011.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Philadelphia, Pennsylvania.

The appellant had a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the kidney, liver, and rhabdomyolysis claims, the Veteran filed claims for entitlement to service connection for these conditions in March 2010.  An August 2010 rating decision denied entitlement to service connection for each of the above.  In December 2010, the RO received the Veteran's notice of disagreement with the August 2010 rating decision.  Before a statement of the case (SOC) could be issued, however, the Veteran passed away in February 2011.  In April 2011, the appellant filed an application for death benefits, to include for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits.  In an October 2013 memorandum, the RO formally interpreted this application as one for substitution, although a prior April 2013 SOC and August 2013 supplemental statement of the case (SSOC) already had adjudicated the claims on the basis of substitution on the part of the appellant.  

Accrued benefits are "periodic monetary benefits ... to which an individual was entitled at death under existing ratings or decisions or ... based on evidence in the file at date of death ... and due and unpaid."  38 U.S.C. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).  Under section 5121, a determination of whether accrued benefits should be awarded, "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999).

The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (West 2014) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion"); see also Legislative Hearing on H.R. 1137, H.R. 3047, H.R. 3249, H.R. 3286, H .R. 3415, H.R. 3954, and H.R. 4084 Before the Subcomm. on Disability Assistance and Memorial Affairs of the H. Comm. on Veterans' Affairs; 110th Cong. 31 (2007) (statement of Bradley G. Mayes, Director, Compensation and Pension Service, Veterans Benefits Administration, U.S. Department of Veterans Affairs) (discussing substitution, which would allow a survivor to "step into the shoes of a claimant who has passed away" and would entail VA processing the claim as if it were the claimant's).  Significantly, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014).  Otherwise stated, an eligible person takes the place of the deceased claimant in order to process the original claim to completion, albeit for purposes of accrued benefits.

In essence, the key distinction between the sections is that claims for accrued benefits under section 5121 must be adjudicated "based on evidence in the file at date of death," while eligible accrued-benefits beneficiaries substituted in the deceased claimants' underlying claims are afforded the ability to further develop the record, including via the Secretary's duty to assist.  Compare 38 U.S.C. § 5121(a), with 38 U.S.C. § 5121A.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held in Reliford v. McDonald, -- Vet. App. --, 2015 WL 1276443 (March 20, 2015), the Court acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA's policy to accept a VA form 21-534 as both a claim for accrued benefits and a substitution request.  The Court also honed in on language in the Fast Letter specifically permitting an accrued benefits claimant to waive the opportunity to substitute/submit additional evidence in support of the claim.  The Court determined that in this case, because the Appellant was never notified of her right to "waive the opportunity to substitute," VA failed to comply with its own established procedures.  The Court noted that although the "vast majority of accrued-benefits claimants would likely benefit from the Secretary's liberal application of section 5121A to claims for accrued benefits, it is also the accrued-benefits beneficiaries' procedural right under VA procedures to choose the path by which their claims are adjudicated."

In this case, the RO provided the appellant with a letter in June 2011 for her DIC, death pension, and accrued benefits claims.  Similar to the facts in Reliford, however, the letter failed to inform the appellant that she had the right to "waive the opportunity to substitute."  

If the appellant wishes to waive the opportunity to substitute and instead have the claims for service connection for liver damage, kidney damage and rhabdomyolysis decided based only on the evidence in the record at the time of the Veteran's death, she should inform VA of her intent to waive the opportunity to substitute as soon as possible.

As to the appellant's cause of death claim, the RO obtained a VA medical opinion in April 2013.  The opinion request directed the medical professional only to provide an opinion as to whether it was "as least as likely as not that the exaggerated response to the dosage and frequency of simvastati[]n hastened the Veteran's death."  As made clear by the appellant during the June 2014 Board hearing, however, she also is contending that VA was negligent in failing to diagnose the recurrence of the Veteran's prostate cancer that metastasized to the spine.  The above medical opinion does not address this contention and the Board concludes that a remand to obtain an opinion on this matter is warranted.

It is noted that both the Veteran and the appellant reported that the Veteran was offered a settlement in connection with a tort claim he was going to file.  As it appears that a claim was filed pursuant to the Federal Tort Claims Act, action should be taken to obtain any records, including medical records, considered in connection therewith.
 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the appropriate VA Regional Counsel and Office of the General Counsel any records, including medical records, that were considered in connection with a claim filed pursuant to the Federal Tort Claims Act and associate them with the claims file.  

2.  After step 1 is complete, obtain a medical opinion from an appropriate medical professional on the appellant's cause of death claim.  Following a complete review of the claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that:

(a) any failure on VA's part in not diagnosing the recurrence of the Veteran's prostate cancer, that had metastasized to the spine, caused the Veteran's death;

(b) if and only if the answer to (a) is in the affirmative, whether this failure to diagnose the Veteran with cancer recurrence was (i) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) was the result of an event not reasonably foreseeable.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above actions and any other development deemed necessary, readjudicate the appellant's claims.  If a complete grant of all benefits requested is not granted, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




